Title: Resolutions of the Freeholders of Albemarle County, [26 July 1774]
From: Freeholders of Albemarle County
To: 


                    
                        [26 July 1774]
                    
                    At a meeting of the freeholders of the county of Albemarle, assembled in their collective body, at the courthouse of the said county, on the 26th day of July, 1774,
                    Resolved, that the inhabitants of the several states of British America are subject to the laws which they adopted at their first settlement, and to such others as have been since made by their respective legislatures, duly constituted and appointed with their own consent; that no other legislature whatever may rightfully exercise authority over them, and that these privileges they hold as the common rights of mankind, confirmed by the political constitutions they have respectively assumed, and also by several charters of compact from the crown.
                    Resolved, that these their natural and legal rights have in frequent instances been invaded by the parliament of Great Britain, and particularly that they were so by an act lately passed to take away the trade of the inhabitants of the town of Boston, in the province of Massachusetts Bay, that all such assumptions of unlawful power are dangerous to the rights of the British empire in general, and should be considered as its common cause, and that we will ever be ready to join with our fellow subjects, in every part of the same, in exerting all those rightful powers, which God has given us, for the re-establishing and guaranteeing such their constitutional rights, when, where, and by whomsoever invaded.
                    It is the opinion of this meeting, that the most eligible means of effecting these purposes will be to put an immediate stop to all imports  from Great Britain (cotton, oznabrigs, striped duffil, medicines, gunpowder, lead, books and printed papers, the necessary tools and implements for the handycraft arts and manufactures excepted for a limited time) and to all exports thereto after the 1st day of October, which shall be in the year of our Lord, 1775; and immediately to discontinue all commercial intercourse with every part of the British empire which shall not in like manner break off their commerce with Great Britain.
                    It is the opinion of this meeting, that we immediately cease to import all commodities from every part of the world which are subjected by the British parliament to the payment of duties in America.
                    It is the opinion of this meeting that these measures should be pursued until a repeal be obtained of the act for blocking up the harbour of Boston, of the acts prohibiting or restraining internal manufactures in America, of the acts imposing on any commodities duties to be paid in America, and of the acts laying restrictions on the American trade; and that on such repeal it will be reasonable to grant to our brethren of Great Britain such privileges in commerce as may amply compensate their fraternal assistance, past and future.
                    Resolved, however, that this meeting do submit these their opinions to the convention of deputies from the several counties of this colony, appointed to be held at Williamsburg on the 1st day of August next, and also to the general congress of deputies from the several American states, when and wheresoever held; and that they will concur in these or any other measures which such convention or such congress shall adopt as most expedient for the American good. And we do appoint Thomas Jefferson and Jhon Walker our deputies to act for this county at the said convention, and instruct them to conform themselves to these our resolutions and opinions.
                